USCA11 Case: 21-11516    Date Filed: 08/26/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-11516
                Non-Argument Calendar
                ____________________

CRYSTAL G. JORDAN,
                                           Plaintiff-Appellant,
versus
ATLANTA PUBLIC SCHOOLS,


                                         Defendant-Appellee,


GEORGIA PROFESSIONAL STANDARDS COMMISSION,


                                                   Defendant.
USCA11 Case: 21-11516         Date Filed: 08/26/2022     Page: 2 of 4




2                       Opinion of the Court                 21-11516

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
               D.C. Docket No. 1:18-cv-00994-JPB
                    ____________________

Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        Crystal Jordan, proceeding pro se, appeals the district court’s
judgment in favor of her former employer, Atlanta Public Schools,
on her Family and Medical Leave Act, 29 U.S.C. § 2601, et seq.,
retaliation claims.
       To succeed on an FMLA retaliation claim, an employee
must show that: (1) she availed herself of a protected right under
the FMLA; (2) she suffered an adverse employment decision; and
(3) there was a causal connection between the protected activity
and the adverse employment decision. Hicks v. City of Tuscaloosa,
Ala., 870 F.3d 1253, 1257 (11th Cir. 2017) (reviewing denial of a mo-
tion for judgment as a matter of law). If these elements are satisfied,
the burden then shifts to the employer to articulate a legitimate,
non-retaliatory reason for the adverse action. Walker v. Elmore
Cnty. Bd. of Educ., 379 F.3d 1249, 1252 (11th Cir. 2004). The em-
ployee then bears the burden of showing that the employer’s prof-
fered reason is pretext for unlawful retaliation. Id.
     A pro se complaint must be liberally construed. Alba v.
Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). However, this
USCA11 Case: 21-11516         Date Filed: 08/26/2022    Page: 3 of 4




21-11516               Opinion of the Court                         3

leniency does not give a court license to serve as de facto counsel
for a party or to rewrite an otherwise deficient pleading in order to
sustain an action. Campbell v. Air Jamaica Ltd., 760 F.3d 1165,
1168-69 (11th Cir. 2014). And issues not briefed on appeal, even by
pro se appellants, are abandoned. Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008).
       The district court concluded that all of Jordan’s FMLA
claims failed because she “provided no evidence showing that the
relevant decisionmakers responsible for each employment action
raised knew [she] had taken FMLA leave at the time each decision
was made.” And even assuming such knowledge, the district court
explained that Jordan presented “no evidence” that her FMLA
leave was related to any of the employment actions raised. Thus,
Jordan failed to establish a causal connection between the adverse
actions and her FMLA leave. The district court explained that her
claims also failed because APS had shown non-discriminatory rea-
sons for each of the alleged adverse actions, and she failed to show
that APS’s proffered reasons were pretextual.
        On appeal, Jordan does not meaningfully challenge, let
alone address the district court’s reasoning on the merits of her
FMLA claims. Nor does she intelligibly explain her position as to
any of the myriad ancillary issues she mentions in her brief. Instead,
she provides a stream of incoherent arguments insisting that the
district court erred. Thus, she has abandoned any challenge to the
district court’s order. Timson, 518 F.3d at 874; see also Sepulveda
v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
USCA11 Case: 21-11516     Date Filed: 08/26/2022    Page: 4 of 4




4                   Opinion of the Court               21-11516

     Accordingly, the district court is AFFIRMED.